DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but are moot due to the claim amendments. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amblard (US 20050022749 A1) in view of Warren (US 5803660 A).
For claim 13; Amblard discloses a receiver component (24) and a mounting component (10); said mounting component comprising an object with an upper facing surface (top of (14); a living sessile organism is permanently attached by means of chemical adhesive to said upper facing surface ((12) and para 52); the underside of said mounting component comprising a lower facing surface (bottom of (14) closest to (16)); a portion of said lower facing surface comprising a male downward projecting appendage (16); said appendage is located substantially in the center of, and perpendicular to, said lower facing surface (fig. 2 & 6); said receiver component comprising an object with a female annular cavity ((28) para 70-72); said cavity is substantially perpendicular to the surrounding surface plane of said object (fig. 6 and para 109); said cavity and said appendage are compatible for fastening (para 109-110); said receiver component contains a removable plug (10) which is inserted into said cavity (fig. 6, the examiner asserts that the mounting component without adhesive or coral meets the structural limitation of the plug ).
Amblard fails to disclose a threaded male appendage and a threaded annular cavity.
However, Warren discloses a portion of a lower facing surface (bottom of (1200)/(1800)) comprising a male threaded downward projecting appendage (1210); said appendage is located substantially in the center of, and perpendicular to, said lower facing surface (fig. 12 & 18); said receiver component comprising an object with a female threaded annular cavity (1610); said threaded cavity and said threaded appendage are compatible for fastening (col 6; lines 49-63); wherein the mechanical fastening of a mounting component to a receiver component by twisting to firmness said appendage into said cavity (col 6; lines 49-63).
The only distinction between the prior art and the claimed invention is that the prior art fails to disclose a threaded male appendage, a threaded annular cavity, and a threaded plug however, Warren does disclose a similar device wherein the receiver and mounting components are threaded. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Amblard by utilizing the known technique of a threaded mating of the receiver and mounting components as taught by Warren to improve the similar device taught by Amblard in the same way (col 4; lines 1-3). See MPEP 2143 I. (C) & (G).
 For claim 14; The modification of Amblard teaches all limitations as stated above.
Amblard further discloses wherein said receiver component object is a portable panel (para 73, the tray may be transported i.e. to the sea floor) with a plurality of threaded annular cavities (fig. 3 (28)).
For claim 16; The modification of Amblard teaches all limitations as stated above.
Amblard further discloses wherein said receiver component object is permanently adhered with adhesive material (fig. 7 and para 123, adhesive bonding is utilized to adhere the receiver to the artificial reef (26)) to a submerged artificial reef structure (26).
For claim 17; The modification of Amblard teaches all limitations as stated above.
Amblard further discloses wherein said receiver component object is capable of being permanently adhered with adhesive material to an artificial reef structure (26) (para 123) prior to submersion of said structure. The examiner recognizes the indented use of adhering the receiver component to an artificial reef prior to submersion and asserts that the structure of Amblard’s receiving component is structurally able to be adhered with an adhesive material to an artificial reef. See MPEP 2114 II.
For claim 18; The modification of Amblard teaches all limitations as stated above.
Amblard further discloses wherein said receiver component object is an artificial reef (26) with a plurality of said threaded annular cavities (fig. 3 (28)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amblard in view of Warren as applied to claim 13 above, and further in view of the NPL from Bulk Reef Supply - Saltwater Aquariums on Youtube (https://www.youtube.com/watch?v=XJgpsrCu0Xk) which will herein be referred to as Bulk Reef.
For claim 15; Amblard as modified by Warren teaches all limitations as stated above.
Amblard as modified by Warren does not disclose wherein said receiver component object is permanently adhered with adhesive material to a submerged natural reef substrate.
However, Bulk Reef does disclose a frag being permanently adhered with adhesive material to a submerged natural reef substrate (time stamp 4:13-4:30).
The only distinction between the prior art and the claimed invention is that the prior art is that the prior art does not disclose attaching a frag to a submerged natural reef substrate however, Bulk Reef does disclose such a technique. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Amblard as modified by Warren by utilizing the known technique of adhering a receiver component to a submerged natural reef as taught by Bulk Reef to the similar device in the same way by securing the propagation to the existing reef. See MEP 2143 I. (C).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643